         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2984 Page 1 of 32



                  1   GINA L. DURHAM (Bar No. 295910)        Tamar Y. Duvdevani (admitted pro hac
                      gina.durham@dlapiper.com               vice)
                  2   DLA PIPER LLP (US)                     tamar.duvdevani@dlapiper.com
                      555 Mission Street, Suite 2400         Marc E. Miller (admitted pro hac vice)
                  3   San Francisco, California 94105-2933   marc.miller@dlapiper.com
                      Tel: 415.836.2500                      DLA PIPER LLP (US)
                  4   Fax: 415.836.2501                      1251 Avenue of the Americas
                                                             New York, New York 10020-1104
                  5   STANLEY J. PANIKOWSKI (Bar No.         Tel: 212.335.4500
                      224232)                                Fax: 212.335.4501
                  6   stanley.panikowski@dlapiper.com
                      DLA PIPER LLP (US)                     Ryan Compton (admitted pro hac vice)
                  7   401 B Street, Suite 1700               ryan.compton@dlapiper.com
                      San Diego, CA 92101                    James Stewart (admitted pro hac vice)
                  8   Tel: 619.699.2700                      james.stewart@dlapiper.com
                      Fax: 619.699.2701                      DLA PIPER LLP (US)
                  9                                          500 Eight Street, NW
                      ANDREW L. DEUTSCH (Bar No.             Washington, D.C. 20004
                 10   319286)                                Tel: 202.799.4000
                      andrew.deutsch@dlapiper.com            Fax: 202.799.5000
                 11   DLA PIPER LLP (US)
                      2000 Avenue of the Stars
                 12   Suite 400, North Tower
                      Los Angeles, CA 90067-4704
                 13   Tel: 310.595.3000
                      Fax: 310.595.3300
                 14
                      Attorneys for Plaintiff
                 15   Dr. Seuss Enterprises, L.P.
                 16                        UNITED STATES DISTRICT COURT
                 17                     SOUTHERN DISTRICT OF CALIFORNIA
                 18
                      DR. SEUSS ENTERPRISES, L.P., a         Case No. 14-cv-02779-JLS-BGS
                 19   California limited partnership,
                                                             PLAINTIFF DR. SEUSS
                 20               Plaintiff,                 ENTERPRISES L.P.’S
                                                             MEMORANDUM OF POINTS AND
                 21         v.                               AUTHORITIES IN SUPPORT OF
                                                             MOTION FOR SUMMARY
                 22   COMICMIX LLC, a Connecticut            JUDGMENT
                      limited liability company; MR.
                 23   GLENN HAUMAN, an individual;
                      MR. DAVID JERROLD
                 24   FRIEDMAN A/K/A DAVID                   Date: January 31, 2019
                      GERROLD, an individual; and MR.        Time: 1:30 pm
                 25   TY TEMPLETON, an individual,           Courtroom: 4D
                                                             Judge: The Hon. Janis L. Sammaritno
                 26               Defendants.
                 27
                 28
DLA P IPER LLP (US)
     SAN DIEGO
                                                                                   16-CV-02779-JLS-BGS
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2985 Page 2 of 32



                  1                                        TABLE OF CONTENTS
                  2
                                                                                                                                  Page
                  3
                      I.     INTRODUCTION ........................................................................................... 1
                  4   II.    FACTS NOT SUBJECT TO GENUINE DISPUTE....................................... 2
                  5          A.  DSE And Its Copyrighted Works ......................................................... 2
                  6          B.  Defendants’ Infringing Conduct ........................................................... 4
                                 1.    Conception and Development of Boldly..................................... 4
                  7              2.    Plans to Publish and Sell Boldly, and Kickstarter ...................... 7
                  8              3.    DSE’s Demand Letters & Defendants’ Reaction ....................... 9
                  9   III.   ARGUMENT ................................................................................................ 10
                             A.  Boldly Infringes DSE’s Copyrights .................................................... 11
                 10              1.    Legal Standard For Copyright Infringement ............................ 11
                 11              2.    DSE Owns Valid Copyrights In the DSE Works ..................... 12
                 12              3.    Defendants Admit Substantial Copying Of The DSE
                                       Works ........................................................................................ 13
                 13          B.  Boldly Is Not A Fair Use of DSE’s Copyrights .................................. 14
                 14              1.    Defendants’ Use Is Highly Commercial, Not
                                       Transformative, And Done In Bad Faith .................................. 14
                 15                    a.     Boldly Is Highly Commercial In Nature ........................ 15
                 16                    b.     Boldly Is Not Transformative ......................................... 16
                                       c.     Defendants Acted In Bad Faith ...................................... 17
                 17                    d.     Boldly Is Derivative of Go! ............................................ 18
                 18              2.    The DSE Works Are Highly Creative ...................................... 20
                 19              3.    Defendants Admit That They Took More From The DSE
                                       Works Than Was Necessary ..................................................... 20
                 20              4.    Boldly Harms the Marketplace for Go! and its
                                       Derivatives, including Authorized Collaborative Works ......... 22
                 21          C.  Defendants Willfully Infringed the DSE Works................................. 24
                 22   IV.    CONCLUSION ............................................................................................. 25
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)                                                          -i-
     SAN DIEGO
                                                                                                                 16-CV-02779-JLS-BGS

                      WEST\284277601.6
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2986 Page 3 of 32



                  1                                       TABLE OF AUTHORITIES
                  2
                                                                                                                              Page(s)
                  3   CASES
                  4   Anderson v. Liberty Lobby, Inc.,
                  5     477 U.S. 242 (1986) ...................................................................................... 10, 11
                  6   Apple, Inc. v. Psystar Corp.,
                  7     673 F. Supp. 2d 931 (N.D. Cal. 2009)................................................................. 19

                  8   Bridgeport Music, Inc. v. UMG Recordings, Inc.,
                         585 F.3d 267 (6th Cir. 2009) ............................................................................... 25
                  9
                 10   Campbell v. Acuff-Rose Music, Inc.,
                        510 U.S. 569 (1994) ................................................................................ 14, 22, 24
                 11
                      Castle Rock Entm’t, Inc. v. Carol Publ’g Grp.,
                 12
                        150 F.3d 132 (2d Cir. 1998) ................................................................................ 19
                 13
                      Celotex Corp. v. Catrett,
                 14      477 U.S. 317 (1986) ...................................................................................... 10, 11
                 15
                      Dr. Seuss Enters. v. Penguin Book USA,
                 16      109 F.3d 1394 (9th Cir. 1997) ............................................................................. 21
                 17   DSE v. ComicMix,
                 18     2018 WL 2298197 (S.D. Cal. May 21, 2018) ............................................... 12, 22
                 19   DSE v. ComicMix,
                        256 F. Supp. 3d 1099 (S.D. Cal. 2017) ........................................................ passim
                 20
                 21   DSE v. ComicMix,
                        300 F. Supp. 3d 1073 (S.D. Cal. 2017) ......................................................... 14, 21
                 22
                      Fabric Selection, Inc. v. NNW Import, Inc.,
                 23
                        2018 WL 1779334 (C.D. Ca. Apr. 11, 2018) ...................................................... 25
                 24
                      Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
                 25      499 U.S. 340, 111 S. Ct. 1282, 113 L. Ed. 2d 358 (1991) .................................. 11
                 26
                      Funky Films, Inc. v. Time Warner Entm’t Co.,
                 27     462 F.3d 1072 (9th Cir. 2006) ................................................................. 11, 12, 13
                 28
DLA P IPER LLP (US)                                                           -ii-
     SAN DIEGO
                                                                                                                  16-CV-02779-JLS-BGS

                      WEST\284277601.6
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2987 Page 4 of 32



                  1                                       TABLE OF AUTHORITIES
                  2                                             (continued)
                                                                                                                               Page(s)
                  3   Harper & Row Publishers v. Nation Enterprises,
                  4     471 U.S. 539 (1985) ...................................................................................... 20, 22

                  5   Kaseberg v. Conaco, LLC,
                        260 F. Supp. 3d 1229 (S.D. Cal. 2017) ............................................................... 24
                  6
                  7   Kienitz v. Sconnie Nation LLC,
                         766 F.3d 756 (7th Cir. 2014) ............................................................................... 19
                  8
                      Louis Vuitton Malletier, S.A. v. Akanoc Sols., Inc.,
                  9
                        658 F.3d 936 (9th Cir. 2011) ............................................................................... 24
                 10
                      Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
                 11     475 U.S. 574 (1986) ............................................................................................ 11
                 12
                      Mattel, Inc. v. Walking Mountain Prods.,
                 13     353 F.3d 792 (9th Cir. 2003) ............................................................................... 11
                 14   Micro Star v. Formgen Inc.,
                 15     154 F.3d 1107 (9th Cir. 1998) ................................................................. 12, 19, 22

                 16   Monge v. Maya Magazines, Inc.,
                        688 F.3d 1164 (9th Cir. 2012) ............................................................................. 23
                 17
                 18   Oracle America, Inc. v. Google LLC,
                        886 F.3d 1179 (Fed. Cir. 2018) .................................................................... passim
                 19
                      Paramount Pictures Corp. v. Axanar Prods., Inc.,
                 20
                        2017 WL 83506 (C.D. Cal. Jan. 3, 2017) ................................................ 16, 20, 23
                 21
                      Perfect 10, Inc. v. Amazon.com, Inc.,
                 22      508 F.3d 1146 (9th Cir. 2007) ............................................................................. 17
                 23
                      Rentmeester v. Nike, Inc.,
                 24     883 F.3d 1111 (9th Cir. 2018) ............................................................................. 13
                 25   Twentieth Century Fox Film Corp. v. Dastar Corp.,
                 26     2000 WL 35503106 (C.D. Cal. Aug. 29, 2000) .................................................. 25
                 27   Twin Peaks Prods., Inc. v. Publications Int’l, Ltd.,
                 28     996 F.2d 1366 (2d Cir. 1993) .............................................................................. 25
DLA P IPER LLP (US)                                                            -iii-
     SAN DIEGO
                                                                                                                    16-CV-02779-JLS-BGS
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2988 Page 5 of 32



                  1                                          TABLE OF AUTHORITIES
                  2                                                (continued)
                                                                                                                                       Page(s)
                  3   Unicolors, Inc. v. Urban Outfitters, Inc.,
                  4     853 F.3d 980 (9th Cir. 2017) ......................................................................... 11, 24

                  5   United Fabrics Int’l., Inc. v. C&J Wear, Inc.,
                        630 F.3d 1255 (9th Cir. 2011) ............................................................................. 12
                  6
                  7   Washington Shoe Co. v. A-Z Sporting Goods Inc.,
                        704 F.3d 668 (9th Cir. 2012) ............................................................................... 24
                  8
                      Worldwide Church of God v. Philadelphia Church of God, Inc.,
                  9
                        227 F.3d 1110 (9th Cir. 2000) ............................................................................. 22
                 10
                      STATUTES
                 11
                      17 U.S.C. § 101......................................................................................................... 18
                 12
                 13   17 U.S.C. § 106(2) .................................................................................................... 18

                 14   17 U.S.C. § 107................................................................................................... 14, 18
                 15   17 U.S.C. § 411(b)(2) ............................................................................................... 12
                 16
                      Copyright Act § 504(c)(2) ........................................................................................ 24
                 17
                      OTHER AUTHORITIES
                 18
                      4 Patry on Copyright § 10:21 ................................................................................... 16
                 19
                 20   Fed. R. Civ. P. 12 ........................................................................................................ 2
                 21   Fed. R. Civ. P. 56(a) ................................................................................................. 10
                 22   Nimmer on Copyright § 1404[B][3][a] .................................................................... 25
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)                                                                -iv-
     SAN DIEGO
                                                                                                                          16-CV-02779-JLS-BGS
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2989 Page 6 of 32



                  1   I.      INTRODUCTION
                  2           In the spring of 2016, defendant David Gerrold, a Star Trek writer, had an
                  3   idea. He reached out to defendant Glen Hauman, another “Trekkie” and the
                  4   president of defendant ComicMix LLC, saying “if we could get a license, we
                  5   should do a Star Trek Primer.” (emphasis added.) This planted the seed for what
                  6   was to become the infringing work, Oh, The Places You’ll Boldly Go! (“Boldly”).
                  7   Defendants never thought of this book as a commentary, criticism, or parody of Dr.
                  8   Seuss or his books. Indeed, before they decided to use Dr. Seuss’s Oh, The Places
                  9   You’ll Go! (“Go!”) as the vehicle for their Star Trek story, they considered using
                 10   other illustrated books, like Goodnight Moon, Pat The Bunny, and The Very Hungry
                 11   Caterpillar. After they settled on Go!, they brought in defendant Ty Templeton, an
                 12   illustrator, to “slavishly” copy illustrations from Go! and other Dr. Seuss books.
                 13   Templeton proclaimed, “I’m totally in,” and “[t]he title is like printing money.”
                 14           From there, Defendants were off to the races: ordering and sharing scanned
                 15   copies of Go!, using Go!’s cover as a mock-up for Boldly’s cover, writing Boldly’s
                 16   text to “match” the structure, spirit, and message of Go!, “meticulously” copying
                 17   Dr. Seuss’s illustrations to have the Seussian “look and feel,” discussing sequels
                 18   also based on Dr. Seuss works, (“Picard Hears a Q,” for example), and planning
                 19   for Boldly-related consumer products. Defendants knew that Go! is widely given as
                 20   a graduation gift, and had multiple discussions with third-parties about publishing
                 21   in time to “compete” for that graduation business.
                 22           But amongst all of this flurry of activity, Defendants deliberately failed to
                 23   follow up on Gerrold’s original thought: the need for a license. They rationalized
                 24   their absence of permission by calling their rip-off a “parody,” which the Court has
                 25   already found it is not. That is not to say that the need for a license did not come
                 26   up. To the contrary, it was raised time and time again by Defendants and third-
                 27   parties. Whether it was a reckless disregard for Dr. Seuss’s rights, hubris, or both,
                 28   /////
DLA P IPER LLP (US)                                               -1-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2990 Page 7 of 32



                  1   Defendants never once consulted a lawyer to advise whether their use of Go! and
                  2   the other Dr. Seuss works was a parody and a fair use.
                  3         After Defendants’ second Rule 12 motion was denied, discovery
                  4   commenced, and the documents and testimony adduced from Defendants have been
                  5   nothing short of astounding. Defendants’ communications, their processes for
                  6   creating Boldly, their acknowledgements of “slavish” copying after discussing and
                  7   rejecting alternative ways to illustrate their book without taking so much from Go!,
                  8   and their willful blindness to the infringing nature of this conduct, all conclusively
                  9   demonstrate a clear violation of Dr. Seuss’s rights that is not shielded by any
                 10   defense, let alone fair use.
                 11         Given this damning evidence of willful and inexcusable infringement, the
                 12   clarification of the fair use defense in case law decided since the Court last
                 13   considered fair use, and plaintiff Dr. Seuss Enterprises L.P.’s (“DSE”) extensive
                 14   proof of its licensing program and collaborations where Dr. Seuss and third-party
                 15   intellectual property are combined into a single work, no reasonable trier of fact
                 16   could find Defendants’ extensive copying to be fair use. Defendants fail on all four
                 17   factors: their use is not one recognized as a traditional fair use; Go! and the other
                 18   affected Dr. Seuss books are highly creative and deserving of greater protection;
                 19   they have taken extensively from Go; and they are preempting DSE’s existing
                 20   market for collaborative works as well as seeking to compete with Go! itself for
                 21   graduation business. This Court should therefore grant summary judgment to DSE
                 22   on its claims of copyright infringement of Go!, How the Grinch Stole Christmas,
                 23   and Sneetches and Other Stories, and find not only that Defendants are not shielded
                 24   by the fair use doctrine, but that their infringement was willful.
                 25   II.   FACTS NOT SUBJECT TO GENUINE DISPUTE
                 26         A.     DSE And Its Copyrighted Works
                 27         DSE is the owner, by assignment, of the copyrights to the works of Theodor
                 28   S. Geisel, the author and illustrator of the books written under the pseudonym
DLA P IPER LLP (US)                                               -2-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2991 Page 8 of 32



                  1   “Dr. Seuss.” (SOF ¶¶ 1-4.) Geisel wrote and illustrated the works at issue here:
                  2   Go!; How the Grinch Stole Christmas! (“Grinch”); and The Sneetches and Other
                  3   Stories (“Sneetches”) (collectively, the “DSE Works”). (SOF ¶¶ 2-7.) The DSE
                  4   Works are duly registered for copyright with the Copyright Office and all
                  5   copyrights remain in force. (SOF ¶¶ 2-4.) Although Geisel passed away in 1991,
                  6   DSE oversees a robust publishing program, working closely with its publishers to
                  7   release anniversary editions, reissues in new formats or sizes, and updated editions
                  8   of the iconic Dr. Seuss books, including the DSE Works. (SOF ¶¶ 50, 127-136.)
                  9         DSE also licenses authors and illustrators to publish additional works under
                 10   the Dr. Seuss brand. (SOF ¶¶ 50, 133-134.) For example, the DSE series The Cat
                 11   In The Hat Learning Library, includes books written and illustrated by other
                 12   authors that are based upon and incorporate Geisel’s works. (SOF ¶ 133.) This
                 13   series includes titles such as Oh, The Things You Can Do That Are Good For You!,
                 14   There’s No Place Like Space!, and Oh, The Pets You Can Get!. (SOF ¶ 134.) DSE
                 15   has also licensed the publication of several books that are derivative of the DSE
                 16   Works, including Go!: Oh, Baby! Go, Baby!; Oh, the Places I'll Go! By ME,
                 17   Myself; Oh, Baby, the Places You’ll Go!; and Oh, the Places I've Been! Journal.
                 18   (SOF ¶ 141.) These books continue the style of the original Dr. Seuss books, and
                 19   DSE provides close quality control to ensure consistency of style and quality. (SOF
                 20   ¶¶ 128-130.)
                 21         While children may be the intended readers for many of Dr. Seuss’s works,
                 22   adults buy them, and DSE therefore markets the works to both children and adults.
                 23   (SOF ¶¶ 145-148.) Other Dr. Seuss works, including Go!, are aimed at teenagers
                 24   and adults, and are marketed to both age groups. (SOF ¶¶ 146-147.) Go! is a very
                 25   popular gift for graduates. It is DSE’s best-selling book, and the perennial number-
                 26   one selling book on The New York Times Best Sellers list each spring during
                 27   graduation season. (SOF ¶¶ 140, 147.)
                 28
DLA P IPER LLP (US)                                            -3-
     SAN DIEGO
                                                                                         16-CV-02779-JLS-BGS
         Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2992 Page 9 of 32



                  1         DSE is not just a publisher; it is also in the entertainment business, licensing
                  2   Dr. Seuss works for development of films, television, stage productions, theme
                  3   parks, and museum exhibitions. (SOF ¶ 137.) DSE also runs an extensive product
                  4   licensing and merchandising program. (SOF ¶¶ 137-138, 143.) In fact, in 2017,
                  5   DSE was named the top licensed book brand according to NPD, a market industry
                  6   research firm. (SOF ¶ 158.) Importantly for purposes of this case, DSE
                  7   collaborates with other intellectual property holders on collaborations that combine
                  8   Dr. Seuss’s works with those holders’ creations to develop new works and products
                  9   that have combined appeal to larger audiences. (SOF ¶¶ 149-155.) For example,
                 10   DSE and its partners have created The Wubbulous World Of Dr. Seuss, a television
                 11   and book series with The Jim Henson Company that featured “muppetized” Dr.
                 12   Seuss characters, Grinch Panda Pop, a digital game that combines Jam City’s
                 13   Panda character with the Grinch character, Dr. Seuss Funko figurines, which
                 14   combine Funko Inc.’s distinctive toy designs with Dr. Seuss characters, and a line
                 15   of Comme des Garçons clothing combining Comme des Garçons’ well-known heart
                 16   design with Grinch artwork. Many more collaborations are in the works. (SOF ¶¶
                 17   153-55.)
                 18         DSE receives numerous offers from parties wishing to work with DSE on a
                 19   collaboration or license DSE’s intellectual property. (SOF ¶ 156.) DSE approaches
                 20   these offers selectively, and when DSE considers whether to pursue a collaboration
                 21   with another intellectual property holder, it first carefully vets the collaborator.
                 22   (SOF ¶ 129.) If it decides to move forward, DSE works extensively with the
                 23   collaborator and maintains tight control over the work. (SOF ¶ 128, 130.)
                 24         B.     Defendants’ Infringing Conduct
                 25                1.     Conception and Development of Boldly
                 26         Defendant Gerrold has written Star Trek episodes for Paramount Pictures, the
                 27   producer of the Star Trek television show. In May 2016, he suggested to fellow
                 28   “Trekkie” defendant Hauman, “if we could get a license, we should do a Star Trek
DLA P IPER LLP (US)                                         -4-
     SAN DIEGO
                                                                                             16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2993 Page 10 of 32



                  1   Primer.” (SOF ¶ 8.) The original idea was to combine Star Trek themes with the
                  2   pre-school book Pat The Bunny. (SOF ¶ 9.) From the start, Gerrold and Hauman
                  3   were concerned about their project’s legal risk, but (without consulting a lawyer)
                  4   rationalized their proposed takings as a “parody.” (SOF ¶¶ 10-12, 16-18, 23-24.)
                  5         Despite throwing the word “parody” around, it was clear that Defendants,
                  6   none of whom are lawyers, did not know what a parody was, because they were
                  7   never seeking to comment on, criticize, or make fun of any of the famous children’s
                  8   books they considered using. Rather, Hauman advised Gerrold that “what we can
                  9   do as a parody…is pretty dang broad as long as we aren’t doing too much
                 10   trademark infringement,” and that “[i]f we’re parodying TWO things (Pat The
                 11   Bunny and Trek) we’re on safer ground, I think. Still, a license may be available.
                 12   Let me think on it.” (SOF ¶ 11.) He also proclaimed that Defendants were “less
                 13   likely to be sued thanks to [Gerrold’s] arrangement with Paramount.” (SOF ¶ 12.)
                 14   Gerrold later admitted that “there is no legal arrangement with Paramount,” and that
                 15   he never bothered to “correct” Hauman’s misguided assumption. (SOF ¶ 13).
                 16         Defendants’ intent was always to steal the familiar illustration style and
                 17   prose/poetry style of well-known children’s books to make their Star Trek story
                 18   more appealing and salable. (SOF ¶ 38.) Thus, they considered using Pat the
                 19   Bunny, Fun with Dick & Jane,1 Goodnight Moon, and The Very Hungry
                 20   Caterpillar, before finally settling on Go!. (SOF ¶15.) On May 28, 2016, Hauman
                 21   e-mailed Gerrold a mock-up of a proposed Boldly cover, which he copied directly
                 22   from Go!, stating: “Well, if you’re not doing this, I am.” (SOF ¶ 20.) Gerrold
                 23   replied, “I am SOOO in!” (SOF ¶ 22.)
                 24         Defendant Templeton is an illustrator with an apparent gift for copying other
                 25   illustrators’ works. (SOF ¶31.) In June 2016, Hauman invited Templeton to join
                 26
                 27   1
                       A third-party had beaten Defendants to this with Fun With Kirk & Spock, which
                      Hauman realized was licensed, but nevertheless concluded that his similar idea
                 28   should proceed unlicensed because it was a “parody.” (SOF ¶¶ 14, 16.)
DLA P IPER LLP (US)                                           -5-
     SAN DIEGO
                                                                                          16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2994 Page 11 of 32



                  1   the project, instructing Templeton that “this would be Seuss-style TOS [(Star Trek:
                  2   The Original Series)] backgrounds,” and that “we’re going to want the cover and at
                  3   least a background art piece for promotions, as well as be able to use the cover for
                  4   posters, mugs, and all the merchandise that will push this thing over the top.” (SOF
                  5   ¶¶ 28-29.) Templeton responded, “Holy CRAP that’s a cool idea. The title is like
                  6   printing money. I’m totally in.” (SOF ¶ 30.)
                  7         With the team in place, Defendants set out to create Boldly. They admitted in
                  8   response to DSE’s request for admissions that they accessed and copied from the
                  9   DSE Works to create Boldly. (SOF ¶ 51.) Each Defendant also testified that he
                 10   copied the DSE Works to create Boldly. (SOF ¶¶ 33, 51-54, 56, 64.) Indeed,
                 11   Hauman scanned to Gerrold a copy of Go! because he “want[ed] to parallel [Go!]
                 12   as close as [he] can.” (SOF ¶ 33.)
                 13         The more they worked, the more Boldly became a copy of Go!. Gerrold had
                 14   written his first draft “from scratch,” without access to Go!, and “focus[ed] on the
                 15   Star Trek aspect more than the specific parallels with anything in the Seuss book.”
                 16   (SOF ¶ 34.) Gerrold eventually changed tacks and rewrote Boldly’s text to closely
                 17   match Go!’s text. (Id.) Hauman created a side-by-side comparison of Go!’s and
                 18   Boldly’s text to assist he and Gerrold in their concerted effort “to try and match the
                 19   structure of Go!.” (SOF ¶ 33, 56.) This side-by-side text comparison shows that
                 20   Boldly closely tracks Go!’s story. (Id.) Templeton noted that Go!’s point “is that
                 21   life is an adventure but it WILL be tough and there WILL be setbacks, and you
                 22   should not despair of them,” which is “why Go! resonates so much, especially as a
                 23   graduation gift for folks who grew up reading Seuss.” Templeton stated that “we
                 24   have to keep to that sentiment to make the parody and spirit work.” (SOF ¶ 37.)
                 25         Templeton testified as to his process for illustrating Boldly:
                 26                I would have the original book open to what I was looking
                                   at. I would rough out the positions the characters are in.
                 27                After I was satisfied with the position that the characters are
                                   in being similar enough to evoke the original source
                 28                material, I would render them as carefully as I could.
DLA P IPER LLP (US)                                             -6-
     SAN DIEGO
                                                                                             16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2995 Page 12 of 32



                  1   (SOF ¶ 48-49.) Templeton further testified that his “copying” of one page took him
                  2   “about seven hours” because he “painstakingly attempted to make” his illustration
                  3   “nearly identical” to Seuss’s. (SOF ¶ 52.) And although Templeton testified that
                  4   he “would study the page,” and then “meticulously try to reproduce as much of the
                  5   line work,” as he could, his first drafts were not “close enough;” Hauman instructed
                  6   him to “go closer to” Go!. (SOF ¶ 36, 48, 52.) Templeton later admitted, “I did, in
                  7   fact, slavishly copy from Seuss,” to illustrate Boldly. (SOF ¶ 53.)
                  8                2.     Plans to Publish and Sell Boldly, and Kickstarter
                  9         In July 2016, Hauman contacted John Frazier, a merchant at ecommerce
                 10   retailer ThinkGeek, to assess interest in handling “merchandise, printing and
                 11   distribution,” for Boldly. (SOF ¶ 40.) Frazier advised Hauman that, while
                 12   ThinkGeek did not manufacture books, it could handle distribution for Boldly, but
                 13   stated: “It goes without saying you’ve got the license, though, right?” (SOF ¶ 41.)
                 14   Hauman replied to Frazier, “[n]o license, this is straight parody fair use of both
                 15   Seuss and Trek,” and attempted to “reassure” Frazier that ThinkGeek could
                 16   distribute the book without a license because Gerrold “is grandfathered in on Star
                 17   Trek books, having to do with some arcane licensing issues from back in the day.”
                 18   (SOF ¶¶ 42.) Yet Gerrold later testified that “there is no legal arrangement with
                 19   Paramount.” (SOF ¶¶ 13, 44.) Hauman also stated to Frazier, “I realize this may
                 20   complicate matters for you and cause you to pass,” and that “if so, I completely
                 21   understand and no hard feelings.” (SOF ¶ 42.)
                 22         Frazier replied to Hauman that ThinkGeek “can certainly carry the book if it
                 23   fell under [Gerrold]’s blanket license, though we’d probably have to back away
                 24   from distribution to maintain the relationship with CBS.” (SOF ¶ 44.) ThinkGeek
                 25   eventually ordered 5,000 copies of Boldly, if they could be printed and delivered in
                 26   time for Christmas sales. (SOF ¶ 92.) On July 19, 2016, Hauman wrote an e-mail
                 27   to another third-party stating: “[H]ad a conversation with the senior buyer for
                 28   ThinkGeek, and we’ll be selling them a lot of stuff. (I was hoping they’d even
DLA P IPER LLP (US)                                           -7-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2996 Page 13 of 32



                  1   handle fulfillment on merchandise, but since this is unlicensed it seems unlikely.).”
                  2   (SOF ¶ 45.)
                  3         On August 31, 2016, Defendants launched a fundraising campaign on
                  4   Kickstarter.com to pay for the production costs and fixed costs for creating Boldly.
                  5   (SOF ¶ 65.) Defendants never contacted DSE or CBS/Paramount for a license.
                  6   (SOF ¶ 10.) Rather, they told the public, in the “Risks and Challenges” section:
                  7                 While we firmly believe that our parody, created with
                                    love and affection, fully falls within the boundary of fair
                  8                 use, there may be some people who believe that this
                                    might be in violation of their intellectual property rights.
                  9                 And we may have to spend time and money proving it to
                                    people in black robes. And we may even lose that.
                 10
                 11   (SOF ¶ 66.) Hauman testified that he did not consult with legal counsel before
                 12   writing this language even though he was aware of the legal risks. (SOF ¶ 67.) The
                 13   Kickstarter campaign ran through September 30, 2016, netting 727 backers who
                 14   pledged $29,575 to the project. (SOF ¶ 65.)
                 15         Allison Adler, an editor at publisher Andrews McMeel Publishing (“AMP”),
                 16   saw the Kickstarter page, reached out to Defendants, and subsequently
                 17
                 18
                 19                                                   (SOF ¶¶ 72-76, 79.)
                 20         Hauman and Adler spoke and exchanged several e-mails concerning AMP’s
                 21   proposal. (SOF ¶¶ 71, 81-84, 86-87, 89.) Hauman disclosed to Adler
                 22
                 23
                 24
                 25
                 26         On September 19, 2016, AMP sent Hauman an offer to publish Boldly, and
                 27   following several rounds of correspondence, on September 21, the parties reached a
                 28   “letter of agreement” on the principal terms. (SOF ¶¶ 86-89.)
DLA P IPER LLP (US)                                             -8-
     SAN DIEGO
                                                                                             16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2997 Page 14 of 32



                  1
                  2                                                                (SOF ¶ 91.)
                  3                3.    DSE’s Demand Letters & Defendants’ Reaction
                  4          After learning about Boldly, DSE sent to Defendants three letters, dated
                  5   September 28, October 7, and October 25, 2016, demanding that Defendants
                  6   immediately cease all use of the DSE Works. (SOF ¶¶ 103-105.) DSE also sent a
                  7   DMCA takedown notice to Kickstarter on October 7, 2016. (SOF ¶ 68.)
                  8          Defendants did not respond to the letters until October 28, 2016. (SOF ¶
                  9   107.) Defendants’ failure to respond was purposeful. On September 28, Templeton
                 10   asked Hauman: “Are we ignoring the cease and desist letter to keep the [publishing]
                 11   schedule?” (SOF ¶ 112.). However, their hand was forced by their partners. On
                 12   September 28, Hauman forwarded the first DSE letter to Adler of AMP. (SOF ¶
                 13   93.)
                 14                                                                 (SOF ¶¶ 94-96.)
                 15          Defendants then pushed ThinkGeek to move forward on a direct sale
                 16   publication, yet intentionally failed to tell ThinkGeek about DSE’s letters and
                 17   AMP’s withdrawal until three weeks after the first letter. (SOF ¶¶ 115-116.)
                 18   Hauman wrote that, “[i]f we have to pull the order from [ThinkGeek], we can
                 19   smooth things over with them by explaining that we’re dealing with legal matters
                 20   and didn’t want to expose them to it, which I’m sure they’ll appreciate, and they’ll
                 21   have new orders in time for school graduations.” (SOF ¶ 120.)
                 22          On October 26, 2018, Templeton’s wife and office manager told Hauman
                 23   that “[g]iven the content of the letter [from DSE], doesn’t seem like you can
                 24   proceed with any ThinkGeek deal in good faith. And if they don’t hear from
                 25   someone, they’re basically saying they’re continuing onto a lawsuit.” (SOF ¶ 121.)
                 26   Defendants finally retained counsel on October 26, 2018 and sent DSE a letter on
                 27   October 28, which refused DSE’s demands, threatened legal claims, and advised
                 28   that Defendants would be sending a counter-notice to Kickstarter to reinstate its
DLA P IPER LLP (US)                                          -9-
     SAN DIEGO
                                                                                          16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2998 Page 15 of 32



                  1   campaign, which they did on October 31, 2016. (SOF ¶ 106-108).
                  2          Seeing no alternative, DSE filed this infringement action on November 10,
                  3   2016. (ECF No. 1.) After receiving the complaint, Defendants discussed ways to
                  4   modify Boldly that avoided “slavishly” copying Go!. (SOF ¶ 123.) On November
                  5   14, 2016, Gerrold suggested that re-drawing the illustrations could be a “way out”:
                  6                A lot of our artwork is based on Dr. Seuss’s artwork.
                                   What if we did whole new artwork, not specifically based
                  7                on any individual drawing by Seuss, but close enough to
                                   his style to match the text. If we replace the stuff that’s
                  8                too dead on – yes, its extra work for Ty [Templeton], but
                                   it really weakens their case.
                  9
                 10   (Id.) Templeton admitted that he “did, in fact, slavishly copy from Seuss,” and
                 11   noted that “[i]n my original layouts for our book, I was ignoring the layouts for
                 12   OTPYG [Go!] book, and just trying for a Suessian [sic] art style.” (Id.) Templeton
                 13   offered to revert to those layouts if it “helped.” (Id.) But those revisions were
                 14   never made. (Id.)
                 15          On November 15, 2016, Hauman notified ThinkGeek about DSE’s claims.
                 16   (SOF ¶ 124.) On February 2, 2017, ThinkGeek contacted Hauman for an update, as
                 17   it would “LOVE to be able to offer [Boldly] for Graduation.” (SOF ¶ 102.)
                 18   Hauman replied: “I would LOVE to offer it to you, but the lawsuit grinds on.” (Id.)
                 19   III.   ARGUMENT
                 20          A party may move for summary judgment as to a claim or defense or part of
                 21   a claim or defense. Fed. R. Civ. P. 56(a). Summary judgment is appropriate where
                 22   the court is satisfied that there is “no genuine dispute as to any material fact and the
                 23   movant is entitled to judgment as a matter of law.” Id.; Celotex Corp. v. Catrett,
                 24   477 U.S. 317, 322 (1986). Material facts are those that may affect the outcome of
                 25   the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A genuine
                 26   dispute of material fact exists only if “the evidence is such that a reasonable jury
                 27   could return a verdict for the nonmoving party.” Id.
                 28          The moving party bears the burden on establishing the absence of a genuine
DLA P IPER LLP (US)                                          -10-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.2999 Page 16 of 32



                  1   issue of material fact, and may meet this burden by identifying the “portions of ‘the
                  2   pleadings, depositions, answers to interrogatories, and admissions on file, together
                  3   with the affidavits, if any,’” that show an absence of dispute regarding a material
                  4   fact. Id. The nonmoving party must then identify specific facts showing that there
                  5   is a genuine dispute for trial, Celotex, 477 U.S. at 324, which requires “more than
                  6   simply show[ing] that there is some metaphysical doubt as to the material facts.”
                  7   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). To
                  8   survive, the nonmoving party must designate specific facts that would allow a
                  9   reasonable fact finder to return a verdict in its favor. Celotex, 477 U.S. at 324.
                 10   “[R]est[ing] upon the mere allegations or denials of his pleadings” is insufficient to
                 11   defeat summary judgment. Anderson, 477 U.S. at 256.
                 12         Courts in the Ninth Circuit grant summary judgment on copyright claims, as
                 13   well as fair use affirmative defenses where: (1) the works are so overwhelmingly
                 14   identical that the possibility of independent creation is precluded; and (2) the
                 15   material facts about the fair use factors are not in dispute. See Unicolors, Inc. v.
                 16   Urban Outfitters, Inc., 853 F.3d 980, 985 (9th Cir. 2017); Mattel, Inc. v. Walking
                 17   Mountain Prods., 353 F.3d 792, 800 (9th Cir. 2003). Here, Defendants admit they
                 18   extensively copied from the DSE Works, and the undisputed facts show that no
                 19   reasonable jury could find that this copying was fair use. Summary judgment on
                 20   DSE’s copyright claim should therefore be granted.
                 21         A.     Boldly Infringes DSE’s Copyrights
                 22                1.     Legal Standard For Copyright Infringement
                 23         To prevail on copyright infringement, DSE must demonstrate “‘(1)
                 24   ownership of a valid copyright, and (2) copying of constituent elements of the work
                 25   that are original.’” Funky Films, Inc. v. Time Warner Entm’t Co., 462 F.3d 1072,
                 26   1076 (9th Cir. 2006) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S.
                 27   340, 361, 111 S. Ct. 1282, 113 L. Ed. 2d 358 (1991)). A certificate of registration
                 28   from the U.S. Copyright Office for each of the DSE Works raises a presumption
DLA P IPER LLP (US)                                           -11-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3000 Page 17 of 32



                  1   that the copyright is valid and owned by the named registrant. Micro Star v.
                  2   Formgen Inc., 154 F.3d 1107, 1110 (9th Cir. 1998). To establish copying, DSE
                  3   must either provide “evidence of direct copying” or show that Defendants had
                  4   “access” to the DSE Works and that Boldly is “substantially similar” thereto.
                  5   Funky Films, 462 F.3d at 1074. In this Circuit, substantial similarity is measured
                  6   via the “extrinsic” and “intrinsic” tests. Id. at 1077. Courts apply the “extrinsic
                  7   test” to determine whether substantial similarity (or striking similarity) exists as a
                  8   matter of law, while the “intrinsic test” evaluates “an ordinary person’s subjective
                  9   impressions of the similarities between two works,” and “is exclusively the
                 10   province of the jury.” Id.
                 11                2.     DSE Owns Valid Copyrights In the DSE Works
                 12         DSE owns the copyrights in the DSE Works and has produced their
                 13   copyright registration certificates, which are presumed valid. (SOF ¶¶ 2-4.) While
                 14   an infringement defendant may attempt to “rebut[] the facts set forth in the
                 15   copyright certificate,” by offering “some evidence or proof to dispute or deny the
                 16   plaintiff’s prima facie case of infringement,” United Fabrics Int’l, Inc. v. C&J
                 17   Wear, Inc., 630 F.3d 1255, 1257 (9th Cir. 2011), these Defendants cannot rebut the
                 18   presumption favoring DSE. The Court already denied Defendants’ 17 U.S.C.
                 19   § 411(b)(2) motion, holding that (1) the Sneetches copyright was not based on
                 20   inaccurate information; and (2) the publication of the “Economic Situation” was not
                 21   required to be disclosed in Go!’s application. DSE v. ComicMix, 2018 WL
                 22   2298197, at *4-6 (S.D. Cal. May 21, 2018). No facts developed in discovery alter
                 23   the Court’s finding that DSE’s registrations are valid.
                 24         Nor can Defendants raise a genuine dispute that DSE owns the copyrights in
                 25   the DSE Works (the basis of their Eleventh Affirmative Defense), as DSE has
                 26   produced unrefuted evidence showing it is the owner by assignment of the DSE
                 27   Works. (SOF ¶¶ 2-4.)
                 28
DLA P IPER LLP (US)                                             -12-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3001 Page 18 of 32



                  1                3.     Defendants Admit Substantial Copying Of The DSE Works
                  2         Where a defendant has admitted direct copying, a court need not undertake
                  3   an extrinsic test analysis to establish substantial similarity. Funky Films, 462 F.3d
                  4   at 1076. The remaining hurdle is “unlawful appropriation” (i.e., actionable
                  5   copying), and is established where the similarities between the two works are
                  6   “substantial” and “involve protected elements of the plaintiff’s work.” Rentmeester
                  7   v. Nike, Inc., 883 F.3d 1111, 1117 (9th Cir. 2018).
                  8         Here, Defendants not only readily admit access and copying of the DSE
                  9   Works in their responses to DSE’s requests for admission, (SOF ¶¶ 33, 51-54, 56,
                 10   64), Defendants testified that Dr. Seuss’s protected elements were substantially
                 11   copied to create Boldly. (Id.) Hauman scanned a copy of Go! to Gerrold because
                 12   Gerrold “want[ed] to parallel it as close as [he] can.” (SOF ¶ 33, 56.) Templeton
                 13   “meticulously” and “painstakingly” copied the DSE Works so that they were
                 14   “nearly identical” to Seuss’s illustrations, including Seuss’s distinctive
                 15   “machine[s],” flora and fauna (i.e., trees with “big, long, loopy circles” and
                 16   characters with the same noses, eyes, “spindly” necks, and “boneless” feet as Dr.
                 17   Seuss), and “cross-hatching,” all in order “to make the layouts” as “accurate to the
                 18   originals” as possible. (SOF ¶¶ 48-49, 51-54.) Hauman even told Templeton to
                 19   “go closer to” Go!. (SOF ¶ 36, 48, 52.) Templeton admitted that he “did, in fact,
                 20   slavishly copy from Seuss,” to illustrate Boldly. (SOF ¶ 53.)
                 21         The undisputed facts, as well as a side-by-side comparison of the DSE Works
                 22   and Boldly, show that there is no genuine dispute that: (1) DSE owns valid
                 23   copyrights in the DSE Works; and (2) Defendants directly and substantially copied
                 24   from the DSE Works to create Boldly. Defendants have therefore infringed DSE’s
                 25   copyrights. Accordingly, the only remaining inquiry prior to granting summary
                 26   judgment on copyright infringement is whether Defendants’ infringement is
                 27   excused by fair use.
                 28
DLA P IPER LLP (US)                                             -13-
     SAN DIEGO
                                                                                           16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3002 Page 19 of 32



                  1         B.     Boldly Is Not A Fair Use of DSE’s Copyrights
                  2         The Court’s conclusion that “after again weighing the four fair use factors,
                  3   the Court finds that Defendants’ fair use affirmative defense fails as a matter of
                  4   law,” DSE v. ComicMix, 300 F. Supp. 3d 1073, 1082 (S.D. Cal. 2017) (“ComicMix
                  5   II”), is only reinforced by the undisputed facts developed in discovery, and provide
                  6   additional support for the Court’s finding of no fair use. These four factors are: (1)
                  7   the purpose and character of the use, including whether such use is of a commercial
                  8   nature or is for non-profit educational purposes; (2) the nature of the copyrighted
                  9   work; (3) the amount and substantiality of the portion used in relation to the
                 10   copyrighted work as a whole; and (4) the effect of the use upon the potential market
                 11   for or value of the copyrighted work. See Campbell v. Acuff-Rose Music, Inc., 510
                 12   U.S. 569, 576 (1994).
                 13                1.     Defendants’ Use Is Highly Commercial, Not Transformative,
                                          And Done In Bad Faith
                 14
                 15         While the Court initially found that the first fair use factor favored
                 16   Defendants, the Court should reconsider that finding in light of further legal
                 17   developments. After the Court’s ruling, the Federal Circuit decided Oracle
                 18   America, Inc. v. Google LLC, 886 F.3d 1179 (Fed. Cir. 2018), an appeal from a
                 19   Northern District of California action concerning Google’s alleged infringement of
                 20   Oracle’s copyrights. Oracle concerned infringement claims over Oracle’s API Java
                 21   software. In particular, Google copied 37 of the 166 Java SE API packages and
                 22   created its own implementing code to create its Android platform. Oracle, 886
                 23   F.3d at 1200-01. In Oracle, the Federal Circuit reversed the fair use finding,
                 24   holding that, under Ninth Circuit law, Google’s use of Oracle’s copyrighted works
                 25   was not a fair one. Id. Oracle provides an important clarification of the first fair
                 26   use factor, and, as applied to the facts developed in discovery, shows that the first
                 27   factor weighs against fair use.
                 28         Oracle outlines three inquiries for the court to consider in weighing the first
DLA P IPER LLP (US)                                            -14-
     SAN DIEGO
                                                                                           16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3003 Page 20 of 32



                  1   factor: (1) “whether the use is commercial in nature;” (2) “whether the new work is
                  2   transformative or simply supplants the original;” and (3) whether the facts show
                  3   “that the infringer acted in bad faith.”2 Oracle, 886 F.3d at 1196. Here, Boldly
                  4   loses on all three counts: Boldly is highly commercial, it is not “transformative” as
                  5   the term is applied in fair use, and Defendants acted in bad faith.
                  6                       a.     Boldly Is Highly Commercial In Nature
                  7         Under Oracle, “[a]nalysis of the first factor requires inquiry into the
                  8   commercial nature of the use,” and there the Court held that Google’s commercial
                  9   use cut against fair use. Id. at 1196-98 (emphasis added). In ComicMix I, the Court
                 10   found that Defendants created Boldly for profit, but gave that finding “slight”
                 11   weight in light of the Court’s pre-discovery view that Boldly was transformative
                 12   and would not adversely affect the market for Go! or the other DSE Works. DSE v.
                 13   ComicMix, 256 F. Supp. 3d 1099, 1110 (S.D. Cal. 2017) (“ComicMix I”) As
                 14   discussed infra at Sec. III(B)(4), however, discovery has shown that Boldly is likely
                 15   to supplant the market for Go! as well as its derivatives.
                 16         Defendants’ sole purpose in copying the DSE Works was commercial. The
                 17   project was not born out of a desire to parody or comment on Go! or Dr. Seuss.
                 18   Instead, Defendants wanted to write a Star Trek book presented as “a 50th
                 19   Anniversary reprinting of a classic children’s book, as if it had existed in the past.”
                 20   (SOF ¶ 8.) Go! was just one of several vehicles Defendants considered for a Star
                 21   Trek work, but once Defendants settled on Go!, they planned various ways to profit
                 22   from the success of DSE’s Works, including selling Boldly during graduation
                 23   season to compete with Go! and free-ride on Go!’s perennial success, writing
                 24   sequels based on other Dr. Seuss works (“Picard Hears a Q” and “One Kirk, Two
                 25   Kirk, Red Shirt, Blue Shirt”), and creating commercial products to compliment
                 26
                      2
                        An additional, although “not dispositive” consideration is that the use does not fit
                 27   into § 107 preamble’s examples of fair use, like “criticism, or comment, or news
                      reporting, and the like.” Oracle, 886 F.3d at 1199 (int. quote omitted). Boldly is
                 28   likewise not akin to any of the works enumerated in the preamble.
DLA P IPER LLP (US)                                            -15-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3004 Page 21 of 32



                  1   Boldly. (SOF ¶ 71.) The evidence demonstrates that Defendants were driven by
                  2   profit, and a willful disregard for DSE’s rights. Thus, under Oracle, Defendants’
                  3   heavy emphasis on profiting off of DSE’s works weighs against fair use.
                  4                       b.    Boldly Is Not Transformative
                  5         Oracle clarifies the limits of transformativeness and shows that Boldly is not
                  6   a transformative work. Oracle held that that Google’s use of Oracle’s Java
                  7   program was not transformative, despite the fact that Google only used 37 of the
                  8   166 Java SE API packages and created its own implementing code. Oracle, 886
                  9   F.3d at 1200-01. The court explained that the “fact that Google created exact
                 10   copies of the declaring code and SSO and used those copies for the same purpose as
                 11   the original material seriously weakens [the] claimed fair use,” and that only using
                 12   some of the copyrighted material does not make a use transformative, as “no
                 13   plagiarist can excuse the wrong by showing how much of his work he did not
                 14   pirate.” Id.; see also Paramount Pictures Corp. v. Axanar Prods., Inc., 2017 WL
                 15   83506, at *7 (C.D. Cal. Jan. 3, 2017) (holding that defendants’ works were neither
                 16   transformative nor fair use); 4 PATRY ON COPYRIGHT § 10:21 (“The transformation
                 17   encompassed by fair use employs the original work not necessarily in a changed
                 18   form, but rather for a different purpose or objective, in order to communicate a
                 19   different message.”). The court noted that Google’s use might have been
                 20   transformative if Google used Oracle’s work for some other “purpose,” like
                 21   “teaching how to design an API.” 886 F.3d at 1200-01.
                 22         Like Google, Defendants here “painstakingly” and “meticulously” copied Dr.
                 23   Seuss’s work for profit, “paralleling” Go!, to create an illustrated book that kept
                 24   Go!’s “sentiment” and tracks its overwhelming success as a graduation gift. (SOF
                 25   ¶¶ 33, 37.) Hauman’s side by side comparison of the text of both works, (SOF ¶¶
                 26   33, 56), reinforces the point that Boldly, which the Court has already held is not
                 27   parodic, has the same intrinsic purpose and function as Go!, to entertain readers
                 28   with an illustrated book that provides an uplifting message of exploration and
DLA P IPER LLP (US)                                            -16-
     SAN DIEGO
                                                                                           16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3005 Page 22 of 32



                  1   growth (which is why both works would appeal to graduates). Indeed, Boldly
                  2   simply retells Go!’s story and conveys Go!’s message, using Star Trek intellectual
                  3   property. (Id.) And, as Oracle explains, that Defendants only took portions of the
                  4   DSE Works and added new illustrations does not “excuse the wrong” of
                  5   Defendants’ copying of Dr. Seuss’s original work, as “no plagiarist can excuse the
                  6   wrong by showing how much of the work he did not pirate.” Id.
                  7         Oracle is also instructive on what sorts of “purposes” are considered
                  8   transformative, i.e., criticism, comment, news reporting, teaching, scholarship, or
                  9   research. 886 F.3d at 1200-01. There, Google argued that the purpose of its use, to
                 10   create a groundbreaking platform for smartphones, was different from Oracle’s
                 11   work’s purpose. This argument failed because Google’s use of Oracle’s API on its
                 12   Android platform had the same “intrinsic” purpose and function as the original—
                 13   shortcuts to build certain functions into their own programs—and thus was not
                 14   transformative. Oracle, 886 F.3d at 1198; compare Perfect 10, Inc. v. Amazon.com,
                 15   Inc., 508 F.3d 1146, 1165 (9th Cir. 2007) (Thumbnail versions of copyrighted
                 16   images “highly transformative” because, “[a]lthough an image may have been
                 17   created originally to serve an entertainment, aesthetic, or informative function, a
                 18   search engine transforms the image into a pointer directing a user to a source of
                 19   information” and “serves a different function than the original work.”).
                 20         While Defendants contend that their “mash-up” infuses the DSE Works with
                 21   a new purpose, and is thus transformative, they are wrong as a matter of law. Much
                 22   like Google’s use of Oracle’s works, Defendants’ use of Go! has the same intrinsic
                 23   purpose and function as Go! does: providing an illustrated book, with the same
                 24   uplifting message that would appeal to graduating high school and college seniors.
                 25         In sum, because Boldly has the same intrinsic purpose and function as the
                 26   DSE Works, Boldly is not transformative.
                 27                      c.     Defendants Acted In Bad Faith
                 28         “[A] party claiming fair use must act in a manner generally compatible with
DLA P IPER LLP (US)                                           -17-
     SAN DIEGO
                                                                                           16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3006 Page 23 of 32



                  1   principles of good faith and fair dealing.” Oracle, 886 F.3d at 1202. Oracle
                  2   explains that this is because fair use presupposes good faith and fair dealing, and
                  3   “one who acts in bad faith should be barred from invoking the equitable defense of
                  4   fair use.” Id. In Oracle, Google’s bad faith included intentional copying and
                  5   proceeding despite knowing that it required a license from Oracle. Id. at 1203.
                  6         The Court could not consider whether Defendants acted in bad faith in its
                  7   pre-discovery rulings. Discovery has since shown that Defendants did act in bad
                  8   faith, extensively copying from Go! and working with partners to publish Boldly
                  9   while knowing that they needed and did not have a license. As set forth in Section
                 10   II(B), prior to and during Boldly’s creation, the issue of a license was repeatedly
                 11   raised between Defendants and by third parties. (SOF ¶¶ 8-12, 16-17, 23-24, 41,
                 12   125.) Hauman continued to make legal assertions of fair use to his partners, despite
                 13   his admission that he never sought advice of legal counsel as to whether the project
                 14   was actually a “fair use parody.” (SOF ¶¶ 17, 114.) Despite his bravado, it is
                 15   evident that Hauman was aware from the outset that a license was necessary. This
                 16   evidence of bad faith cuts sharply against fair use. Oracle, 886 F.3a at 1202-04.
                 17                      d.     Boldly Is Derivative of Go!
                 18         In ComicMix I, this Court determined that Boldly is transformative because,
                 19   while the DSE Works “are often copied by Boldly,” the “copied elements are
                 20   always interspersed with original writing and illustrations.” ComicMix I, at 1106.
                 21   As Oracle shows, however, copying only some elements and adding to them does
                 22   not make a work transformative. Nor did Defendants infuse Go! with a different
                 23   function or intrinsic “purpose” by creating a “mash-up.” Boldly is rather a
                 24   “derivative work” of the DSE Works.
                 25         Pursuant to 17 U.S.C. § 106(2), a copyright owner has the exclusive rights to
                 26   create, or authorize the creation of, derivative works based on the work. The
                 27   Copyright Act defines a derivative work as:
                 28                a work based upon one or more preexisting works . . . in
DLA P IPER LLP (US)                                          -18-
     SAN DIEGO
                                                                                           16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3007 Page 24 of 32



                  1                which a work may be recast, transformed, or adapted. A
                                   work consisting of editorial revisions, annotations,
                  2                elaborations, or other modifications which, as a whole,
                                   represent an original work of authorship, is a ‘derivative
                  3                work’.
                  4
                      17 U.S.C. § 101 (emphasis added).
                  5
                            “[A]sking exclusively whether something is ‘transformative’ not only
                  6
                      replaces the list in § 107 but also could override 17 U.S.C. § 106(2), which protects
                  7
                      derivative works. To say that a new use transforms the work is precisely to say that
                  8
                      it is derivative and thus, one might suppose, protected under § 106(2).” Kienitz v.
                  9
                      Sconnie Nation LLC, 766 F.3d 756, 758 (7th Cir. 2014); see also, e.g., Apple, Inc. v.
                 10
                      Psystar Corp., 673 F. Supp. 2d 931, 938 (N.D. Cal. 2009) (use and modification of
                 11
                      Apple copyrights was deemed a violation of a derivative right, and not a fair use).
                 12
                            For a work to be derivative, it “must exist in a concrete or permanent form,
                 13
                      and must substantially incorporate protected material from the preexisting work.”
                 14
                      MicroStar, 154 F.3d at 1110-11 (int. quote omitted).
                 15
                            Boldly is, without question, an unauthorized derivative work. It exists in a
                 16
                      concrete form (an illustrated book) and substantially incorporates protected material
                 17
                      from the DSE Works. (See supra at Sec. III(B)(3).) “Although derivative works
                 18
                      that are subject to the author’s copyright transform an original work into a new
                 19
                      mode of presentation, such works—unlike works of fair use—take expression for
                 20
                      purposes that are not ‘transformative.’” Castle Rock Entm’t, Inc. v. Carol Publ’g
                 21
                      Grp., 150 F.3d 132, 143 (2d Cir. 1998) (Seinfeld glossary an unauthorized
                 22
                      derivative work, not a fair use, in part because “purpose” of work was not to
                 23
                      comment on Seinfeld but rather to appeal to its fans).
                 24
                            Indeed, a review of DSE’s authorized derivative works demonstrates that
                 25
                      Boldly is simply an unauthorized derivative work. As discussed in Section II(A),
                 26
                      DSE licensed the publication of several books that are derivative of the DSE
                 27
                      Works, including derivatives of Go!, and has licensed, and remains open to future,
                 28
DLA P IPER LLP (US)                                            -19-
     SAN DIEGO
                                                                                          16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3008 Page 25 of 32



                  1   “collabs” or “mash-ups” with other rights holders. (SOF ¶¶ 155-156.) Defendants’
                  2   transformation of Go! and the DSE Works is not parodic, ComicMix I, at 1108, and
                  3   such a “collab” is precisely the type that DSE might consider. (Id.)
                  4         As discovery has shown, Boldly is highly commercial, is not transformative,
                  5   was developed in bad faith, and violates DSE’s right to create derivative works.
                  6   The Court should therefore conclude, on the basis of a full record, that the first fair
                  7   use factor favors DSE.
                  8                2.     The DSE Works Are Highly Creative
                  9         The DSE Works are indisputably highly creative. See Paramount Pictures,
                 10   2017 WL83506 at *8. In ComicMix I, the Court found that this second factor
                 11   favors DSE, and no subsequent precedent or discovery provides a reason to alter
                 12   this finding. ComicMix I, at 1105.
                 13                3.     Defendants Admit That They Took More From The DSE
                                          Works Than Was Necessary
                 14
                 15         The third factor focuses on the amount and substantiality of the portion used
                 16   in the context of the copyrighted work, not the infringing work. Indeed, the
                 17   statutory language makes clear that “a taking may not be excused merely because it
                 18   is insubstantial with respect to the infringing work.” Harper & Row Publishers v.
                 19   Nation Enterprises, 471 U.S. 539, 565 (1985). “[T]he fact that a substantial portion
                 20   of the infringing work was copied verbatim [from the original work] is evidence of
                 21   the qualitative value of the copied material, both to the originator and to the
                 22   plagiarist who seeks to profit from marketing someone else’s copyrighted
                 23   expression.” Id.
                 24         In ComicMix I, the Court found that although Boldly copies “many aspects”
                 25   of Go! and the other DSE Works, the third factor cuts in favor of fair use because
                 26   Defendants added new content and took only what was necessary for their purpose.
                 27   ComicMix I, at 1107. As Oracle makes clear however, Defendants’ addition of
                 28   new content stolen from another copyright holder (Star Trek trademarks and
DLA P IPER LLP (US)                                          -20-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3009 Page 26 of 32



                  1   references) does not lessen the substantiality of the taking from DSE. Oracle, 886
                  2   F.3d at 1201. Defendants justify their use in the name of a “parody mash-up,” but
                  3   the Court found that Boldly is not a parody, and no precedent exists for the idea that
                  4   taking highly-recognizable works and adding new copyrighted content from another
                  5   nonconsenting owner somehow results in a fair use. See Oracle, 886 F.3d 1206-
                  6   1207 (“[T]here is no inherent right to copy in order to capitalize on the popularity
                  7   of the copyrighted work” and “[t]aking those aspects . . . that were familiar to
                  8   software developers to create a similar work designed to be popular with those
                  9   same developers is not fair use.”) (citing Dr. Seuss Enters. v. Penguin Book USA,
                 10   109 F.3d 1394, 1401 (9th Cir. 1997)).
                 11         Even if a “mash-up” were a protected form of fair use, Defendants took far
                 12   more from Go! than they needed to create a Dr. Seuss-Star Trek mash-up, as their
                 13   own admissions show. Gerrold told his co-defendants that “there is a way out of
                 14   this,” explaining:
                 15                A lot of our artwork is based on Dr. Seuss’s artwork.
                                   What if we did whole new artwork, not specifically based
                 16                on any individual drawing by Seuss, but close enough to
                                   his style to match the text. If we replace the stuff that’s
                 17                too dead on – yes, its extra work for Ty, but it really
                                   weakens their case.
                 18
                 19   (SOF ¶ 123.) (emphasis added.) Templeton responds to this e-mail by
                 20   acknowledging his “slavish[]” copying and pointing out that “[i]n my original
                 21   layouts for our book, I was ignoring the layouts for [Go!], and just trying for a
                 22   Suessian [sic] art style,” and offering to revert to those layouts, “if it helped.” (Id.)
                 23   Defendants thus admit that they could have taken far less from Go! to create a
                 24   “mash-up.” But they did not: they wanted to “avoid the drudgery in working up
                 25   something fresh”—or, as Gerrold phrases it, avoiding “extra work for Ty”—and
                 26   instead used as much as possible of Dr. Seuss’s creativity. Dr. Seuss Enters., 109
                 27   F.3d at 1401.
                 28         In light of this evidence, the third factor weighs heavily against fair use.
DLA P IPER LLP (US)                                              -21-
     SAN DIEGO
                                                                                             16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3010 Page 27 of 32



                  1                4.     Boldly Harms the Marketplace for Go! and its Derivatives,
                                          including Authorized Collaborative Works
                  2
                  3         In ComicMix I and II, the Court found that this factor favored DSE.
                  4   ComicMix I, at 1108, ComicMix II, at 1080-1082 . The developed record shows
                  5   even more strongly the adverse effects of Boldly and works like Boldly on the
                  6   actual and potential markets for authorized collaborative works incorporating
                  7   elements of Go!. The Court should thus again rule in DSE’s favor on this “single
                  8   most important element of fair use.” Harper &, 471 U.S. at 566 .
                  9         For this factor, courts “consider not only the extent of market harm caused by
                 10   … the alleged infringer, but also whether unrestricted and widespread conduct of
                 11   the sort engaged in by the defendant would result in a substantially adverse impact
                 12   [of market substitution] for the original” and for derivative works. Campbell, 510
                 13   U.S. at 587, 590 (internal quotation marks and alteration omitted). “A court can
                 14   therefore consider the challenged use’s impact on potential licensing revenues for
                 15   traditional, reasonable, or likely to be developed markets.” Oracle, 886 F.3d at
                 16   1208)(int. quote omitted). “Also relevant to the inquiry is the fact that a copyright
                 17   holder has the exclusive right to determine “when, whether and in what form to
                 18   release the copyrighted work into new markets, whether on its own or via a
                 19   licensing agreement.” Oracle, 886 F.3d at 1208 (int. quote omitted). “Indeed, the
                 20   Ninth Circuit has recognized that ‘[e]ven an author who had disavowed any
                 21   intention to publish his work during his lifetime’ was entitled to copyright
                 22   protection because: (1) ‘the relevant consideration was the ‘potential market’ and
                 23   (2) ‘he has the right to change his mind.’” Id. (quoting Worldwide Church of God
                 24   v. Philadelphia Church of God, Inc., 227 F.3d 1110 (9th Cir. 2000)); see also Micro
                 25   Star, 154 F.3d at 1113 (Only the copyright holder “has the right to enter that
                 26   market; whether it chooses to do so is entirely its business”).
                 27         Go! is a favorite and best-selling gift for graduating students, and Boldly was
                 28   designed to target the same market. (SOF ¶¶ 100-101, 140, 147.) Defendants
DLA P IPER LLP (US)                                          -22-
     SAN DIEGO
                                                                                           16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3011 Page 28 of 32



                  1   intended to market Boldly as a “48 pages, 8.5x11,” hardcover book “to match the
                  2   look and feel of Seuss books,” and Gerrold even admitted that looking at Boldly’s
                  3   cover leads one to think it “looks like it is a Star Trek children’s book that has a Dr.
                  4   Seuss style or you could even say it looks like it was produced by Dr. Seuss….”
                  5   (SOF ¶ 99.)
                  6
                  7                             (SOF ¶ 74.) Hauman planned to get Boldly to ThinkGeek
                  8   “in time for school graduations.” (SOF ¶ 120.) Indeed, even after this action was
                  9   filed, ThinkGeek contacted Hauman because it would “LOVE to be able to offer
                 10   [it] for Graduation . . .” (SOF ¶ 102.) Boldly was intended to compete with, and
                 11   thus supplant, Go! in the market for graduation gifts, and, given the enduring
                 12   popularity of Star Trek over the last 50 years, it is reasonable to assume that some
                 13   prospective Go! buyers would instead buy Boldly because the purchaser or the gift
                 14   recipient is a Star Trek fan. “Under these facts, Defendants evidently intend for
                 15   their work to effectively function as a market substitution to [Go!].” Paramount,
                 16   2017 WL 83506, at *9.
                 17         DSE has also published several books that are derivative of the DSE Works,
                 18   including derivatives of Go!. (SOF ¶ 141.) DSE also works with other rights
                 19   holders on collaborations that combine Dr. Seuss’s works with another property to
                 20   create new works. (SOF ¶¶ 153-156.) Combining the DSE Works with Star Trek
                 21   intellectual property to create a new illustrated work is exactly the type of “collab”
                 22   project that DSE might license. (Id.) DSE, as the copyright holder, has the
                 23   exclusive right to create (or reject) such a “collab” with CBS/Paramount. See
                 24   Monge v. Maya Magazines, Inc., 688 F.3d 1164, 1182 (9th Cir. 2012). DSE
                 25   carefully selects and rejects its projects, and chooses whether to enter a market, or
                 26   not, depending on the circumstances. (SOF ¶¶ 128-129, 156.) That DSE has not
                 27   yet collaborated with CBS/Paramount certainly does not entitle Defendants to
                 28   “usurp” that opportunity from DSE.
DLA P IPER LLP (US)                                             -23-
     SAN DIEGO
                                                                                            16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3012 Page 29 of 32



                  1         Finally, Boldly would not only preempt sales of Go! and its derivatives, but if
                  2   third parties could freely create collaborative mash-ups without permission of the
                  3   affected copyright holders, DSE would not be the only one harmed: the entire
                  4   market for authorized collaborative works would be threatened. Campbell, 510
                  5   U.S. at 587, 590.
                  6         In light of the above, Defendants’ creation of Boldly presents a substantial
                  7   risk of harm to the market for Go! and to DSE’s derivative market. Defendants’
                  8   conduct, if left unchecked, would permit Defendants and other third parties to
                  9   infringe upon DSE’s market, and create works based on, and substantially similar
                 10   to, the DSE Works. This would seriously harm DSE’s robust licensing program.
                 11         In sum, all four factors weigh against fair use. Defendants’ copyright
                 12   infringement of the DSE Works is unexcused and established as a matter of law.
                 13         C.     Defendants Willfully Infringed the DSE Works
                 14         DSE seeks statutory damages for Defendants’ infringement of the DSE
                 15   Works. (ECF No. 39 at 27.) Under § 504(c)(2) of the Copyright Act, a court may
                 16   increase an award of statutory damages for copyright infringement upon a showing
                 17   of willfulness. To prove willfulness, DSE must show (1) that Defendants were
                 18   actually aware of their infringing activity, or (2) that their actions were the result of
                 19   “reckless disregard” for, or “willful blindness” to, the copyright holder’s rights.
                 20   Kaseberg v. Conaco, LLC, 260 F. Supp. 3d 1229, 1248 (S.D. Cal. 2017) (quoting
                 21   Washington Shoe Co. v. A-Z Sporting Goods Inc., 704 F.3d 668, 674 (9th Cir.
                 22   2012) (quoting Louis Vuitton Malletier, S.A. v. Akanoc Sols., Inc., 658 F.3d 936,
                 23   944 (9th Cir. 2011)). “As we have repeatedly held, a finding of willful
                 24   infringement does not require a showing of actual knowledge; a showing of
                 25   recklessness or willful blindness is sufficient.” Unicolors, Inc., 853 F.3d at 992.
                 26   Where the relevant facts are undisputed, willfulness can be appropriately resolved
                 27   on summary judgment. Id.
                 28         At the very least, Defendants demonstrated a reckless disregard for DSE’s
DLA P IPER LLP (US)                                          -24-
     SAN DIEGO
                                                                                             16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3013 Page 30 of 32



                  1   rights. Defendants, led by Hauman: (1) recognized the need for a license yet went
                  2   forward without one, even when questioned about licenses by third parties; (2)
                  3   never consulted a lawyer as to whether Boldly was indeed a fair use; (3) ignored
                  4   DSE’s letters in order “to keep the [publishing] schedule”; (3) opted for a version of
                  5   Boldly that “meticulously” copied Go! despite discussed alternatives; and even (4)
                  6   publicly acknowledged that they might get sued and “might even lose.” (SOF ¶¶ 8-
                  7   12, 16-19, 23-24, 41, 48, 66, 112, 125) See, e.g., Fabric Selection, Inc. v. NNW
                  8   Import, Inc., 2018 WL 1779334, at *10 (C.D. Cal. Apr. 11, 2018) (“[R]ecklessness
                  9   or willful blindness is typically demonstrated … when a defendant ignores a
                 10   warning letter sent by plaintiff’s counsel.”) (citing NIMMER ON COPYRIGHT
                 11   § 1404[B][3][a]); Twentieth Century Fox Film Corp. v. Dastar Corp., 2000 WL
                 12   35503106, at *10 (C.D. Cal. Aug. 29, 2000) (Defendants acted willfully as they
                 13   “did not consult with a lawyer to determine whether the release … would infringe
                 14   anyone’s rights—although they falsely represented to plaintiffs that they had.”).
                 15         Defendants plowed ahead, stubbornly maintaining the untenable position that
                 16   Boldly was a fair use. But willful blindness to the law is not good faith, because a
                 17   defendant must take “reasonable steps to assure fair use before infringement.”
                 18   Bridgeport Music, Inc. v. UMG Recordings, Inc., 585 F.3d 267, 279 (6th Cir.
                 19   2009); see also, e.g., Twin Peaks Prods., Inc. v. Publications Int’l, Ltd., 996 F.2d
                 20   1366, 1382 (2d Cir. 1993) (affirming willfulness finding where defendant
                 21   contended that it knowingly copied in the belief that it was engaging in fair use).
                 22   Defendants here took no steps to assess whether their guess that Boldly was a
                 23   “parody” was a reasonable interpretation of the law. Accordingly, as Defendants’
                 24   infringement was willful as a matter of law, DSE should be awarded enhanced
                 25   statutory damages of $30,000-150,000 per DSE Work infringed, along with DSE’s
                 26   attorneys fees.
                 27   IV.   CONCLUSION
                 28         For the foregoing reasons, the Court should grant DSE summary judgment.
DLA P IPER LLP (US)                                          -25-
     SAN DIEGO
                                                                                           16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3014 Page 31 of 32



                  1
                      Dated: Dec. 11, 2018          Respectfully submitted,
                  2
                                                    By /s/ Tamar Duvdevani
                  3                                   TAMAR DUVDEVANI
                                                      DLA Piper LLP (US)
                  4
                                                      Attorneys for Plaintiff
                  5
                  6
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)                                  -26-
     SAN DIEGO
                                                                              16-CV-02779-JLS-BGS
        Case 3:16-cv-02779-JLS-BGS Document 107-1 Filed 12/11/18 PageID.3015 Page 32 of 32



                  1                            CERTIFICATE OF SERVICE
                  2         I hereby certify that on December 11, 2018, I electronically transmitted the
                  3   attached document to the Clerk’s Office using the CM/ECF System for filing and
                  4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants.
                  5
                                                                         /s/ Tamar Duvdevani
                  6
                                                                         Tamar Duvdevani
                  7
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DLA P IPER LLP (US)                                           -27-
     SAN DIEGO
                                                                                         16-CV-02779-JLS-BGS
